Citation Nr: 1535822	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2. Entitlement to an increased evaluation for a back disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 2004 to August 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The decision denied service connection for four issues and continued the Veteran's 10 percent rating for his back disorder.  He disagreed with the disposition of all five issues in his October 2009 Notice of Disagreement.  

VA subsequently granted service connection for one of the appealed issues - an adjustment disorder (claimed as posttraumatic stress disorder) - in July 2010.  This represented a full grant of the benefit sought.  The RO therefore issued a Statement of the Case in July 2010 for the remaining four issues.  

In August 2010, the Veteran perfected his appeal, restricting the appeal to the two issues listed on the title page above.  He also included "PTSD" in the issues he wished to appeal.  However, in a February 2012 Supplemental Statement of the Case, the RO reminded him of the July 2010 grant of his PTSD claim, and it asked him to clarify if he wanted to appeal its 50 percent evaluation.  The Veteran did not respond, so this issue is not on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his August 2010 VA Form 9.  VA scheduled the hearing for April 2014.  One week before his hearing, the Veteran attempted to withdraw his appeal.  However, because his withdrawal did not comply with 38 C.F.R. § 20.204, VA refused to accept it, but VA did not conduct the hearing.  The Board, the through the Veteran's representative, clarified in July 2015 that he wished to continue his appeal.  Therefore, the Board is remanding for to schedule the hearing that VA did not conduct because of the administrative discrepancy. 

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the Veteran.  Then follow all appropriate appellate proceedings. 

Please note that the Veteran's address should be updated pursuant to his representative's July 2015 filing, as included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




